01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 19-475
09         Plaintiff,                     )            EDWA CR09-2075
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   LANCE FRANK,                         )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Violation of Supervised Release

15 Date of Detention Hearing:     October 4, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant was not interviewed by Pretrial Services, so his background

22 information, is unverified. Defendant comes before this Court pursuant to a warrant issued by



     DETENTION ORDER
     PAGE -1
01 the Eastern District of Washington, Case No. CR09-2075, alleging that defendant absconded

02 from supervision in 2017 by walking away from a residential reentry center. Defendant does

03 not contest entry of an order of detention. An Order of Transfer has been signed.

04         2.      Defendant poses a risk of nonappearance based on lack of background

05 information. Defendant poses a risk of danger based on the nature and circumstances of the

06 offense.

07         3.      There does not appear to be any condition or combination of conditions that will

08 reasonably assure the defendant’s appearance at future Court hearings while addressing the

09 danger to other persons or the community.

10 It is therefore ORDERED:

11 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

12      General for confinement in a correction facility;

13 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

14 3. On order of the United States or on request of an attorney for the Government, the person

15      in charge of the corrections facility in which defendant is confined shall deliver the

16      defendant to a United States Marshal for the purpose of an appearance in connection with a

17      court proceeding; and

18 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

19      the defendant, to the United States Marshal, and to the United State Probation Services

20      Officer.

21

22



     DETENTION ORDER
     PAGE -2
01       DATED this 4th day of October, 2019.

02

03                                              A
                                                Mary Alice Theiler
04                                              United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
